Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD Page 1 of 27

COMPLAINT
United States Courts .
To: United States Magistrate Southern District of Texas July 31,2019
Stephen W. Smith FILED
Southern District Of Tex. AUG 05 2019

Bob Casey U.S. Courthous,
515 Rusk St., Rm./720,

David J, Bradley, Clerk
Houston, Tx 77002 y, Clerk of Court

I, Michael Wilfred Laflamme, TDCJ No.02045009, am over the age of eighteen and
being of sound mind and reason am compitent to make this complaint pursuant to
Fed.R.Crim.P. Rule 3 and Rule 4.1,.and I do affirm under penalty of perjury that
the following information is true and correct to the best of my knowledge.

On Novemeber 3, 2011 at approximately 4:19 p.m. I, Michael Wilfred LaFlamme,
had an auto-ped accident at the corner of Malinche Ave. and Green St., located in
South Laredo. I was taken to Laredo Medical center by LPD officer Charles A.
Rosales to have a sample of blood drawn. Officer C.:A. Rosales admitted his
patrol car has an 'In Vehicle Camera & Recording System." As per policy and
procedure manual for Laredo Police Department 8.04.006(j) states: "Whenever a
person is placed in the back seat of a patrol car for whatever reason the persons
activity is to be recorded at all times.'' Officer Rosales claimed he didn't
activate his camera so he does not have video that was requested via defense
subpoena in both trials.’(4 RR 190 at 5-17). Blood sample was obtained and secured
and Mr. LaFlamme was told to walk home. Officer Marco A. Rodriguez took blood
sample to the Laredo Police Department and placed it in Locker 51A Frig at 6:34 p.m.
filed out evidence tag 2011-4808, and printed his name at the bottom of said form.
See Exhibit "A" attached hereto.

Blood was sent off for toxicology to The Texas Department of Public Safety
Crime Lab in Weslaco on January 4,2012. See FedEx Receipt Exhibit "A". Blood
returned to the Laredo Police Department on March 5,2012 with "No Alcohol Detected
on LaFlamme."" Blood evidence was again sent off for toxicology,. this time to the
DPS Crime Lab in Austin Texas, arriving in a white paper bag with (2) blood tubes.
LaFlamme asked: "Was that the special packaging that you sealed the blood in , in
front of the phlebotomist?" Officer Rodriguez said. "No. On that I can't answer on
that. What I scured the vials in is a sealed container provided by DPS." (4 RR 131
at 9-17). Further testing produced an inactive metabolite Benzoylecgonine at 0.62
Mg/L and Morphine at 0.01 Mg/L results arrived at the laredo police Department

on May 16,2012. See page 2 of Complaint Exhibit "B"”
Laredo police officer Marco A. Rodriguez, made a written complaint No.W-11541,

 

Court Reporter's record will be cited as *(RR) preceeded by volume then followed by
page then line.

page 1-6
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD Page 2 of 27

to Justice of the Peace, Hector J. Liendo, on June 20,2012. In this complaint
officer M.A. Rodriguez used material facts, auto~ped accident occured, Mr. LaFlamme
was driving a Chevy Tahoe (With Farm Truck License Plates), and pedestrian, Edna
Rios-Gonzalez, who is directly related to Laredo Police Officer Jesus Robert
Gonzalez, was injured, then officer M.A. Rodriguez weaved a tale claiming that Mr.
LaFlamme was heavily intoxicated. However, this narrative of said complaint was
not supported by the actions of the police officers on the day of the accident
since Mr. LaFlamme was not arrested for 7% months, and only after M.A. Rodriguez
composed his complaint, nor was it supported by the blood evidence. During the
course of the second trial Mr. LaFlamme re-introduced his blood work and used the
State witness forensic Scientist, Eduardo Padilla, to prove that Mr. LaFlamme was
in fact not intoxicated or even slightly impared. See Reporter's Record from
second trial, (5 RR 152-153). Cause No.2013-CRW-000160-D4, December 11-16,2015,
in the 406th District Court, Webb County, Laredo Texas. See Complaint W-11541
Exhibit "B" attached hereto. Mr. LaFlamme was arrested..on June 20,2012 under |
warrant that was issued by justice of peace Hector J. Liendo, based on Complaint.
Officer Marco A. Rodriguez copied the complaint onto a Case Supplemental
Report on June 21,2012 at 11:11:46, Thursday, and submitted it to his supervisor
Gabriel E.. Rodman Sr. See Exhibit "C.1" attached hereto. Officer Marco A.
Rodriguez then requested that several police officers who were at the auto-ped
accident occured Nov. 3,2011 compose their Case Supplemental Reports two years
after the accident and they plagirized whole sentences from officer M.A. Rodriguez's
report. During the course of the second trial pro se defendant first had the
officer's agree that: even though their reports were created 2 years after the
accident they were accurate because the reports were based solely on their
recollectio of the events on the day of the accident. Officer Jesus Robert
Gonzalez stated: "Honestly what I wrote is exactly what I remember. I don't think
I would have written any different, to be honest."°(4 RR 47 at 20-23)(4 RR 48 at
1-7). LaFlamme then gave officer J.R Gonzalez a copy of his report and had him
agree that he copied officer Marco A. Rodriguez's report:(4 RR 49 at 2-25). Mr.
LaFlamme then did the same thing to officer M.A. Rodriguez. °(4 RR 149 at 1-13).
Officer Jesus Robert Gonzalez, who is directly related to the injured
woman involved in the accident, composed his Case Supplemental Report on 09/25/
2013 at 00:42:17 Wednesday, I highlighted plagirized portions of officer M.A.
Rodriguez's report. See Exhibit "C.2" attached hereto. Officer Charles A. Rosales
created his case supplemental report on 09/11/2013 at 01:07:32, Wednesday, I

page 2-6
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD Page 3 of 27

highlighted where Sgt. Anthony Gomez plagirized officer Rosales report . See
Exhibit "C.3" attached hereto. Sgt. Anthony Gomez composed his case supplemental
report on 10/07/2013 at 10:41:15, Monday and I highlighted where he plagirized
officer Charles Rosales's report. See Exhibit "C.4" attached hereto.

These case supplemental report's not only consisted of the same language ..
but the officers plagirized whole sentences from each other, and the narratives
of the officers reports were conformed to tell the same narrative, a story of
heavy intoxication, which was not supported by the actions of the police officers
on the day of the accident due to Mr. LaFlamme not being arrested for 7% months
after the accident, nor was it supported by the blood evidence since I used the
State toxicologist, Eduardo Padilla, to confirm with scientifically reliable
evidence that I was infact not intoxicated or even slightly impared on the day
of the auto-ped accident. The fact that these report were created two years
after the accident and the police plagirized whole sentences from each other
exposing inappropriate sharing of information after the fact then the police
testified from these report's under oath engaging in a conspiratorial act working
in concert to deprive Mr. LaFlamme of his liberty and freedom, which subsequently
did deprive Mr. LaFlamme of his liberty and freedom when they strategically
infiltrated the jury with police officer's,. law enforcement, and family of the
State witnesses to wrongfully convict Mc. LaFlamme of a fabricated charge. See
Conspiracy Against Rights 18 U.S.C. § 241, Napue V. Ilinoise, 360 U.S. 264, 79 S.
Ct. 1173 (1959). Miller V. Pate, 386 U.S. 1,.87 S. Ct. 785 (1967)+ Also U.S. V.
Wallace, 673 F. Supp 205 (1987). Date of first trial Sep. 14-17,2015 date of
Second trial Dec. 11-16,2015. Also,/ Luna V. Beto, 391 F.2d 329 (5th Cir. 1967).

During the course of..the first trial Mr. LaFlamme realized the. prosecutors,
the police officer witnesses, and my two court appointed attorney.'s working
together in a concerted effort to wrongfully convict me. My blood evidence was
suppressed on Aug.5,2015 so I had nothing to counter the perjured testimony from
the police, so I interjected and fired the (2) court appointed attorney's and
]proceeded pro se and was successful in speaking common sense to the jurors
and hung the jury. See reporter's record from the first trial*(5 RR 15-99) Cause
No.2013-CRW-000160-D4. |

Mr. LaFlamme insisted on selfrepresentation for the second trial (pro se)
and I insisted on re-introducing my! blood and used the State Toxicologist Eduardo
Padilla to prove that I was not intoxicated or impared”(5 RR 152-153) And I

discovered that the State entered into trial a fake manufactured video created

ae

page 3-6
Case 4:20-cv-01817 Document 1 |Filed on 08/05/19 in TXSD Page 4 of 27
|

by Entravision Communications Corperation, several months/years after the accident
and was entered into trial (via) Business Record Affidavt signed by custodian of
records for Entravision, Alma E. Ferrera on July 1,2015. See Fake news Video and
Business Record Affidavit Exhibit "D'" and Video "D.1". The affidavit states:
"This said video recording was made in a regular course of business of the
Entravision Communications Corperation, and was made by an employee or representa-
tive with knowledge of the act, event | conditions recorded. The recording was
prepared on a recording device capable of accurate recording, and the recording is
an accurate representation of the scene on the day of the incident that is the
subject of the above noticed cause."' By using ambigious language this is an
admission that the video was manufactured to support the State's point argued, that
Mr. LaFlamme was intoxicated. Mr. LaF lamme has a liberty intrest in not having
fabricated evidence and perjured testimony from State witness, Jose Luis Manrique,
who's wife Maria Luz Manrique, was seated on my jury as juror #10. State prosecutor
J. Rodriguez asked: "Mr. Manrique, I'm now turning your attention to State's
exhibit 2 up on the screen. Now in your expert opinion, is that person in the
video showing signs consistent with opiate use?" the methadone dealer Stated: "It
shows signs of a narcotic. Exactly what drug it is, I don't know. But he is under
the influence of some narcotic." (5 RR 180 at 15-24). Juror Card Exhibit "F.2" Maria.
The state being fully aware that Mr. LaFlamme was going to reintroduce his
blood and expose with scientifically |reliable evidence supported by testimony of
the forensic scientist, Fduardo Padilla, that he was infact not intoxicated or
even slightly impaired. on the day of the accident, and since the police had
already testified from their falsified report claiming Mr. LaFlamme was extremely
intoxicated, the officer entrusted with summoning the venire acted corruptly by
seeding and enormous amount of law enforcement, family of the State witnesses and
family of the police officer's involved in my trial. This allowed them to
stratigically infiltrate the jury with inherently biased jurors, Laredo Police
Officer Carlos Adan seated as juror 6. Exhibit "F'"... Juror #5 Martha Lidia
Rodriguez, who is the sister of the lead investigator in my case Marco A. Rodriguez
and she actually signed my guilty verdict. See Exhibit "E'' and her juror card,
Exhibit "F". Interestingly enough. Martha's signature on the guilty verdict
that she signed on December 16,2015 looks suspiciously like the print name of
Officer marco A. Rodriguez on the evidence tag signed November 3,2011. See
exhibit "A" and Exhibit "E". Was officer Marco A. Rodriguez allowed to sign my

guilty verdict? As the names of the prespective jurors were being called out to

page 4-6
Case 4:20-cv-01817 Document 1 | Filed on 08/05/19 in TXSD_ Page 5 of 27

|
be seated on the jury, Mr. LaFlamme immediately stood up and objected to the
Laredo police officer, Carlos Adan, and insisted he had struck him from the
venire.*(2 RR 144 at 1-25)*(2 RR 145 at 3-4).

Mr. LaFlamme requested to correct the courts mistake and remove the
improperly impaneled. police officer from the jury. Mr. LaFlamme's request was
denied by judge Hale. Mr. LaFlamme reviewed his notes and called officer Carlos
Adan, by name to the bench so he could challenge him for cause. Judge Hale
questioned officer Adan regarding impartality and if he could remain fair as a
juror. Officer Adan, who being inherently biased as he is a police officer,clothed
in the color of law, and is part of the prosecution and personally knows all
police officer's who testified in both Mr. LaFlamme's trials, assured the court
that he could be fair and impartial stating: "I feel that each one on their own
could be exonerated."" Judge Hale forced Mr. LaFlamme to accept the police officer
as juror 6. *(2 RR 145 at 11-20). During the trial two jurors were pointing at
the police officer, rolling their eyes and shaking their heads. Mr. LaFlamme
brought to the attention of the court the egregious activity taking place amongst
the jurors and judge Hale appearing complicit in facilitating this sham of a trial
played dizzying wordgames to confuse! the situation and allowed the police officer
to rain unfettered intimidation amongst the jurors. See *(6 RR 90 at 18-25) *(6 RR
91 at 1-25). | |

Juror number 9 Alfredo M. Vidaurri is an officer of the law working for
the department of Homeland security and said nothing of his employment as Law
enforcement when questioned during voir dire demonstrated an implicit bias, see
juror card Exhibit "F.1". Juror Number 10 Maria Luz Manrique who is the wife
of State witness, Jose Luis Manrique, and he testified as the drug recognition
expert in both Mr. LaFlamme's triald, and his wife Maria is quietly seated as
juror 10 on my jury, See Juror Card [Exhibit "F.2". Also Maria Luz Manrigue claimes
to be of the "White Race" when she iis clearly hispanic. Interestingly enough,
Juror 5 Martha Lidia Rodriguez also claimed to be of the "White Race" juror #8
Abelardo Rodriguez claimed to be of ‘the "White Race" as did Juror #11 Irma Laura
Davila, who being married to police ‘officer Jose Davila Jr. also claimed to be
white. These jurors are all related 'to law enforcement involved in my case or
married to a State witness which cléarly reveals a conspiracy, confederacy
amongst the jurors and they used a government madated juror questionnaire card
Mandate Code, Section 62.0132 and déliberatly misrepresented themselves claiming

to be white when they are hispanic and of latin origins so they could infiltrate
Case 4:20-cv-01817 Document 1 | Filed on 08/05/19 in TXSD Page 6 of 27

'
|

my jury , solthey could work in concert with State witness police officers who

offered ilicit perjured testimony testifying from falsified report composed

two years after the fact, to wrongfully convict Michael Wilfred LaFlamme, a white
man, of a fabricated offense Intoxicated Assault SBI, penal Code 49.07. «This

is a clear case of Malicious Prosecution as the State initiated criminal
prosecution against Michael Wilfred LaFlamme, when exculpatory blood evidence
Confirmed he was in fact not intoxicated or impaired, prosecuting him with malice

to deprive him of his liberty and freedom.

And I charge that heretofore, Officer Marco A. Rodriguez, officer Jesus
Robert Gonzalez Jr., officer Charles! Rosales, and Sgt. Anthony Gomez falsified
report(s), evidence, and video, offered perjured testimony,. working in concert,
confederation and in agreement with juror(s) #5 Martha Lidia Rodriguez, #6 LPD
officer Carlos Adan, #8 Abelardo Rodriguez, juror #10 Maria Luz Manrique,Juror #9
Alfredo M. Vidaurri, and juor #11 Irma Laura Davila, to coerce, intimidate, and
bully the other jurors into relinquishing guilty verdicts against an innocent
man, Michael Wilfred LaFlamme, to deprive him of his liberty and freedom.in
direct violation of his due process while commiting the criminal offense 18 U.S.C.
§ 241 Conspiracy Against Rights, To-Wits By falsifying evidence, reports, video,
offering perjured testimony, infiltrating the jury with law enforcement, and.. |

family and wives of State witnesses |, in a conspiratorial act to deprive Michael
Wilfred LaFlamme of his liberty and freedom. In accordance with Fed.R.Crim.P.

Rule 4.1 magistrate judge can verify all stated above by calling Law Library at
(281)515-3413 and speaking with Michael LaFlamme..A.M. Stringfellow Unit,1200 F.M.

655 ,.Rosharon, . Tx T1983: 0.2

Against the peace and dignity of the State.

| Complainant
|
|

Plirsuant ‘To: 28 U.S.C. § 1746, Undeysigned hereby certifies under penality of
perjury that the information provided above is trua and correct to the best of
my knowledge.

| LDA, lanes
Signed on this Si day of July aon VE a, Lroyone

Complainant.

page 6-6
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD Page 7 of 27

|
|

Exhibit's
Evidence Tag & Receipt From FedEXececcecceccues coc eee Exhibit
Complaint Made By Officer M.A.| Rodriguez............. Exhibit
Case Supp Report(s) officer M.A. RodriguezZ......eee. Exhibit
Officer J.R. Gonzalez Jr........ Exhibit
Officer Charles Rosales....... -- Exhibit
Sgt. Anthony Gomez...........20.- Exhibit

Wau
tpl
"c.1"
"c.2"
"c.3"
"co."

Highlighted report(s) plagirized and created two years after the
fact exposing falsification and fabrication of evidence, perjured

testimony, inappropriate sharing of information.

Entravision Communications Corp Affidavit. .....cseoee- Exhibit
Entravision Communications Corp Video... ccc cseccsees »Exhibit
Guilty Verdict ..Signed :By;Martha..L.;Rodriguez.iiie.aes Exhibit
Juror Questionnaire Card(s) Martha Lidia Rodriguez....Exhibit

Carlos Adan Juror 6....... Exhibit
Alfredo M. Vidaurri D.H.S.Exhibit
Maria Luz manrique....... Exhibit
Abelardo Rodriguez....... Exhibit
Irma Laura Davila....... . Exhibit

Mpt
Mh . 1"
tee
npn
Nee
"hr 1"
the : gt

"th 3K
sy : 4"

All jurors are either police officer, law enforcement, or married

to,or related to State witnesses. Unbelieveable.

Also see evidence tag signed by officer M.A. Rodriguez on Nov. 3;
2011, and Guilty Verdict signed by Marth Lidia Rodriguez on Dec.

16,2015.

Original Indictment "Intoxoicated By Reason Of Alcohol." Exhibit "Gc"

 
 

 

 

Laboratory Submission Form

Agency. Case Number.

Offense

 

os Date nf Offansa

 

   

Veta

 

 

   

 

 

 

 
  
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For some non-drug cases, it may be 4 .
Please include brief case synopsis, u

 

ag

   

 

 

Have any of these exhibits been previously analyzed by a laboratory?

LAB-06 Rev.00 (11/2002) “~~

-_"sepyppe Bundduys an9h 9 Uopgruung 40) 40 g994pRg wopenn) CTOH e%p Joy sui SHR 98

 

och Pat FikG.
TEXAS DEPARTMEN 1 ‘OF PUBLIC ‘SAFETY
CRIME LABORATORY SERVICE

  

-SS8sppy

  

sees dege apy
Sate
bea

Joyo

  

 

"- “Squoggy HNOA HOd AdOd-SIHL NiWEae

 
 
 
 
 
 
 
 
  
  
 
 
 
 
  
 
 
 

Sseupne uoaao

“sapos aie ‘ad so suka “ud os canon tdituco ony

© wooyftynssinoiinden ct mrezstoag

Are known standards (blood, saliva, hair, inked prints, clothing, fabrics, etc.) submitted

{_] Yes

      
  
 
  

eo L
HeeNA GOH

  

 

AUBCWUOD

 

   
 

r comparison?
No Ifso, What Exhibit #s?

\_ tat If -YKOB
4 IN XS
PS Laboratary Use Only

 
   

 

¥REEEZGIT

H = Weight entered manual ly
5 = Weight read from scete
= Taxable iten

- Visit us at: fedex.con
Or cal] 1.800. GoFedEx
1.800.463.3339

Llyes. Ano:

 

Page __|

January 4, 2012 2:49:42 py

a
Location: Bo xa
| Device ID: ARDA-POS1
Employee: “487961
; Transaction: #704 1681503
aT
PRIORITY OVERNIGHT
898758229169 1.00 1b (M) 33.96
} | Scheduled Delivery Date 01/05/2012
Shipment subtotal: 33.96
Total Due: 33.96
FedEx Account;

33,6

Subigst to additisnal charges, Sea FedEx Service Guide
i at fedex.con for details. All narchandise sales Final.

 
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD Page 9 of 27

: Fhe ay. | - Exhibit "B"

a

 

 

_ ENJUSTICE COURT | | NO. ‘Wy ~ / iS vi
| WEBER COUNTY, TEXAS
I Officer Mares A. Rodrignez, LPB, being duly sworn,.do state upon my oath, that! have

reason to believe and do believe based upon the following information:

On November 03, 2011 at app poximately 1 1619hrs, I ‘Trafic Officer Marco A. Rodriguez BM
(743) while working Tiaffic Exiforcément heard over the police radio of an Auto Pedestrian :
ancidenbat the intersection af Maliache Ave. and: Greg, St OBicers wito arctved shortly

   

  
 

64, “When Ms, Rios was eng transported ta

oi oa nested the “Crash Team” witich is.compaps .
Officer Ro Z. DIOS Ho-thie cation along wi Trafic Officer 1.

Pens On 2 arta, I met with Officers on seeue. ‘tio tiad keptthie accident stene secured and —

Bidched off for trafic, Atthat “point, Ms. Bins:was dlteady atthe Laredo Medical Center and yas

being prepared io be transported to.a San Antonio, Fexas Hospital. doe to her serious injuries. '

Beior ig malcing contact with thie ceiver af the sebiclesrs und dent siind male approached ms and

 

 
  

tintas by adeng house around he oc comer and for police fe ‘check him sar pes drags, t thesi
=e way to ihe patrol & unit where they-iad ths diver Michael La Elanums imside a patrol :

Ar. | at ‘la an what had ‘happenéd.and: he stated that he was travelins south bound
Co , Maline he right side ofthe tosdway. Mr. LaFlaname sfated |

a at he was =e diving on on! is side ofthe roadway when His notited Ms. Rios but was ‘unable to stop
on fime, Mr. Le Flamme. Stated He notided Ms. Bios wallizié southbound adjacent to the west
side of the curb at the tame of impact. While talking to Mr. La Flamme | noticed he seemed to'be
under ¢ Control Substance for the reasen that he.appeared.as if La Flamme was drowsy and
Sisepy, La Flame repeatedly closed his eyes and: lowered his: thes. as E ft Be. was falling g asleep
‘witch esisind ing shed gee bis side of & sto Aes

 
   

 

 
  
 

 

 

edo Medical Center te collect 2 a specimen: of h his blood by 2 a » certified dphleboteist. L
Flame was explained that the reason for the collection of his blood specimen was thai I T Officer
Redrisuez had probable cause that he was under the influence of a control substance and that the
atito pedestrian accident resulied with the other party receiving serious bodily injuries in which
she had to be aitlified to a San Antonio | Hospital. Mr. La Flamme acknowledge verbally by
stating ok. On November 3, 2011, certified phiebotomist Juan Pablo Granger drew the blood :
from: Mr. LaFlamme. The bleod vials were turned over to me where 7 ‘it was then logged i into thé
Case 4:20-cv-01817- Document 1 Filed on 08/05/19 in- TXSD_ Page 10 of 27
. Exhibit "B"

. Police. Department: property room with svidence-tag # 2011-4808 Locker L-SiA. ‘On March 5,
2012 Alcohol Analysis report trom the. Departinent ar: ‘Public: Safety Weslaco Crime. Laboratory
arrived to: the Lateda Police Department Withia. “No dleshol detéeted” on La Flamme, Resulis
for drags:on La Flamme arrived May 16, 2012, ftom the’ Texas Department of Public Safety :
Crime Laboratory ip. Austin, Texas with: sesnlis of Benzbyleegonine (cocaine metabolic) at , 62
qnilligrams per liter'and Morphine at':01 “tiilligrams. perl ‘Lifer.

 
 
  

  

 

And charge that hereiofore, thator or about the: art dapsifNovember, 2011, inthe County of Webb
and State of Texas, Michaela: Biamine, Doftudint.did'dien antithere operaté, amotor vehicle ina
pubis place while intoxicated by teasen: ofthe:in r duction. ofa controlled substance, a drug, ora

 

 

 
 

raayiengwledge, training gail andtexpérichée vi whén

  

wn

 
  
  
  
 

Case 20-cv-01817 Document 1 Filed on 08/05/19 of 27
TAB (+ CASE SUPPLEMENTAL | Printed: 09/14/2012 09:309:3
’ Laredo Police Department

 

DCA: 11033953

 

 

Case Status: CLEARED BY ARREST Case Mng Status: TURNED OVER TO DA’S Occured:. 1 1/03/201: I
Offense: INTOXICATED ASSAULT W/VEHICLE SBI

 

Investigator: RODRIGUEZ, MARCO A_ (3618) Date / Time: :06/2172012-11'11-46,. ThtirSday
Supervisor: RODMAN, GABRIEL E Sr (2522) Supervisor Review Date / Time: 06/21/2012 23:33:37, Thursday
Contact:

Reference: Offense Report
if wes

On November 03, 2011 at approximately. 1619hrs, I Traffic Officer Marco A. Rodriguez IBM (743) while working
Traffic Enforcement heard over the police radio of an Auto Pedestrian accident at the intersection of Malinche Ave.

and Green St. Officers who arrived shortly advised that the female pedestrian later identified as Edna Rios Gonzalez |
12/20/1954 out of 2003 Mercer St. was in serious condition and was being transported by ambulance to the Laredo
Medical Center. The vehicle involved was identified as a 1996, Green Chevrolet Tahoe with Texas Plates 1KG-356
driven by Michael La Flamme 05/13/1970 out of 368 S. Farm Market 649.

When Ms. Rios was being transported to The Laredo Medical Center officers on scene requested the "Crash Team"
which is composed of Traffic officers and Accident Reconstructionists. I Officer Rodriguez proceeded to the location
along with Traffic Officer J.G. Pena. On arrival, I met with Officers on scene who had kept the accident scene secured

and blocked off for traffic. At that point, Ms. Rios was already at the Laredo Medical Center and was being prepared
to be transported to a San Antonio, Texas Hospital due to her serious injuries.

Prior to making contact with the driver of the vehicle an unidentified male approached me and advised that he has seen
the similar green Chevrolet SUV, involved in the accident, a couple of times by a drug house around the corner and for
police to check him for possible drugs. I then made my way to the patrol unit where they bad the driver Michael La
Flamme inside a patrol unit.

I asked Mr. LaFlamme what had happened and he stated that he was traveling south bound on the 100 block of S.
Malinche Ave. on the right side of the roadway. Mr. LaFlamme stated that he was driving on his side of the roadway
when he noticed Ms. Rios but was unable to stop on'time. Mr. La Flamme stated he noticed Ms. Rios walking
southbound adjacent to the west side of the curb at the time of impact. While talking to Mr. La Flamme I noticed he
seemed to be under a Control Substance for the reason that he appeared as if La Flamme was drowsy and sleepy. La
Flamme repeatedly closed his eyes and lowered his face as if he was falling asleep while he explained in a shirred!
specch his. side of the story. liatiampedidappearas: ifheiwas under, e influence. of a Control ‘Substance based on on
ling With-these typés.of i individuals) I w: was: algoeaDISROGETect an any

‘signs’ "6 alcoholic "beverage use use! While interviewing Mr. LaFlamme I also noticed i his eyes we were blood shot? appeared
Ted in ¢ in color and: dilatéd:

 

   
 

 

 

el

La Flamme was told he was going to be transported to the Laredo Medical Center to collect a specimen of his blood by
a certified phlebotomist. La Flamme was explained that the reason for,the collection of his blood specimen was that I
Officer Rodriguez had probable cause that he was under the influence of a control substance and that the auto
pedestrian accident resulted with the other party receiving serious bodily injuries in which she had to be airlifted to a
San Antonio Hospital. Mr. La Flamme acknowledge verbally by stating ok. On November 3, 2011, certified
phiebotomist Juan Pablo Granger drew the blood from Mr. LaFlamme. The blood vials were turned over to me where
it was then logged into the Police Department property room with evidence tag # 2011-4808 Locker L-S1A.

 

*_supp3
 

 

a tap CAS9 4:20-cv-01817 boeké He ENT AL ROR T si page PHI }0072013 10:30

———e

OcA: 11033953

 

 

 

"Case Status: CLEARED BY ARREST Case Mng Status: TURNED OVER TO DA‘S Occurred: 1/03/2011
Offense: INTOXICATED ASSAULT W/VEHICLE SBI

 

Investigator: GONZALEZ, JESUS ROBERT Jr Date / Time: 09/25/2013 3 00: 0:42:17 17, Wednesday
Supervisor: VILLARREAL, GILBERTO (2912) Supervisor Review Date / Time: 09/25/2013 02: 39.29 29, Wednesday
Contact: Reference: Assisting Officer Supplement

 

On November 3rd 2011 at approx. 4:20 p.m. I Ofc. J. Gonzalez was dispatched to an auto pedestrian accident at N.
Malinche Ave. and Green St. While en-route to the scene Laredo Police dispatch advised that the patient was on the
ground and provided no other information. As ! continued to the scene,.Sgt:A. Gomez who had already arrived at the
scene began advising via police radio that a fem lesgetangaye was: So the: : Ground unresponsive. Upon arrival at the scene |
noticed that not only was Sgt. Gomez there, but Coase ss anwelltwhd| were both attending to the victim later
identified as Edna Gonzalez Rios. J then immediately noticed eslBaderti ticomplected male subject later identified
as Michael LaFlamme (D.0.B 05-13-70) pacing apkiandifortis cate Sav of the street with his hands gripping the top

of his head next to a green in color Chevrolet Tatjoe dehertiantes aispiaged" PT. Plates (IKG-356).

iu EnON tn which LhANea

    

   

eet
a
eer

I then approached Mr. LaFlamme and as I walked closer to him, he kept saying that he didn't mean to hit her. He
then mentioned that she, referring to the female victim came out of nowhere and he couldn't stop on time. Mr.
LaFlamme showed concern for the female victim and kept asking hysterically over and over again if she was going to
be o.k. He then kept saying ‘Oh shit fucking killed her. "| I then briefly spoke to him in an attempt to gather more
information on n the : situation at hand. As I. continued speaking to him I noticed that he had blodd-shot eyes, spoke in a
slurred/slow's speech, and had dry mouth to the point where he had white markings on the edges of his mouth/‘He also
had ‘severely rely cracked lips which were peeling and kept licking his lips nonstop as if trying to ) keep them wd [also
noticed a few more characteristics such as dilated-pupils,{profuse sweating, \and what concerned me the most was his
behavior which would go from a very fast and alert pace With eyes wide open to a slow, droopy, and sluggish pace.
Mr. LaFlamme on several occasions while talking at eye level would lower is head and would begin to dose off or fall
asleep which lasted only for a few seconds and would then continue conversin ictually. wag lost about the ~
conversation. At that time due 1e toffiiy | knowledge,” training, z ing, and ind experiencs-wittr Samoan tisthoset ee a individuals
it appeared { that] ‘Mr, aE ‘lamme_was u ndér'the i influetice of somé'typ Ofc

| cee to detect : any signs of alcoholic beverage. usefor consumption. (his f oe .

 

 

 

    
  
  
      

 

 

 

 

 

 

  

rir! vote

Meanwhile, Laredo Fire and Rescue personnel mentioned that the . a tO. dowel serious
injuries and that she would be transported to the Laredo Medical Centet: éf treatment. Sgt. A. Gomez later
requested the Laredo Police Department Traffic Division reconstruction team who took over the accident being that it
involved serious injuries. Mr. LaFlamme was later detained in the back-seat of a patrol unit by an assisting officer. |
then focused on securing the scene awaiting the arrival of the "Crash Team" led by Case Officer M. Rodriguez. As I
stood at a distance, I frequently glanced at Mr. LaFlamme and noticed that he was asleep as he sat in the back-seat of
the patro] unit which was not normal given the circumstances. Upon the arrival of the "Crash Team," they were briefed
on the accident which they later took over.

 
  
    

Investigator Signature:

¥_supp3 Page |

 
+ wk CUD EIGN AL NOPU i . printea: 1u/U//ZU13 10:30

TAB  @994:20-cv-01817 .- . Document 1 Filed on 08/05/19 in TXSD Page 13 of 27
OCA: 11033953

 

 

 

 

 

Case Status: CLEARED BY ARREST Case Mng Status: TURNED OVER TO DA’S Occurred:~/1/03/20]1
Offense: INTOXICATED ASSAULT W/VEHICLE SBI '

 

Investigator: ROSALES, CHARLIE A (5308) Date / Time: 09/11/2013-01:07:32,: Wednesday
Supervisor: VILLARREAL, GILBERTO (2912) _ Supervisor Review Date / Time: 09/12/2013 02:37:17, Thursday

Contact: . Reference: Assisting Officer Supplement

 

    
  

later identified as Edna Rios Gonzalez.
A male subject later identified as Michael LaFlamme,}whi type
was operated by him and he was unable to stop on time. = anime appeared 10 to haved oodshot" eyes rymo
( point wi ‘whereshe had white markings on thie edges. -of his mouth} LaFlamme aiso had dilated:pur pis and would
constantly move his lower jaw side to.side and up and down. LaFlamme did demonstrate concern for the victim, as he
constantly asked if she was going to be okay. LaF lamme began to pace up and down, and because of the
aforementioned characteristics, a concern grew t that LaF lamme might possibly be under the influence of some type of
stimulant.
Meanwhile Laredo Fire and Rescue Paramedics mentioned that the victim appeared to have suffered serious injuries
- and she would be transported to the Laredo Medical Center. Laredo Police Department Traffic Division was called by
Sgt Gomez and asked to take over the accident, as it involved serious injuries. I then observed LaFlamme as he
would dose off and then wake up as he sat in the back of the.patrot car.

Officer Mark Rodriguez_later arrived on scene and askedithat LaFlamme be transported-to Laredo Medical Center
and have samples of his blood taken. This was done since the accident involved serious bodily injuries. I transported
LaFlamme to the Laredo Medical Center and waited for Officér Rodriguez: to.arrive. Samples were eventually taken
from LaFlamme who kept dosing off, only to wake up, and become: very: restless. LaF latnme complained and
threatened to file charges and lawsuits against anyone who drew blood-from his body. He meritioned that he did not
consent to the taking of his blood. He argued that he would filé-assault charges if force was used to draw his blood.

Officer Rodriguez explained to LaFlamme that it was a procedure that is followed when an accident involves serious
bodily injuries. LaFlamme eventually agreed to the withdrawal of his blood.

|

Investigator Signature.

r_supp5

Page |
TAB> &5e44:20-cv-01817 - DSH SURRLEMENTAISRERORITXSD PagePtinted: 20/07/2013 11:40
NOT SUPERVISOR APPROVED

OCA: 11033953

 
   

 

Investigator: GOMEZ, ANTHONY (1649) Date / Time: 10/07/2013-10:41:15, Monday
Supervisor: (0) Supervisor Review Date / Time: NOT REVIE! WED
Contact: : Reference: Assisting Officer Supplement

 

On November 3rd 2011 at approximately 4:19pm, the Laredo Police Department received a call for an auto-ped
accident by Malinche Avenue and Green Street. Dispatch send a couple of units and I Sgt Anthony Gornez was
dispatched as well, I arrived at around 4:25 pm. Upon arrival, I observed an elderly female on the ground on Malinche
Street. Female was later identified as Edna Gonzalez d.o.b. 12.20.1954 of 2003 Mercer Street. Mrs. Gonzalez was
unconcious and had shallow breathing. There was a green Chevrolet Tahoe with Texas plates 1KG-356 parked near by
Mis. Gonzalez.

At about this time, Officer Rosales and I were attending Mrs. Gonzalez attempting to wake her we would call her
out and try to get her to answer. She would not respond. An officer told me that they had the driver of the green Tahoe.
I just advised the Officer to secure the driver due to the fact that we were attempting to contact the CRASH team.
Officer J. Gonzalez (304) and ( ‘Officer F: D-Dehoyos(215).were in the back with the driver-of the green Tahoe, he was
later identified as Michael LaFlammé d.0.b. 05.13.1970. «..

At this time Laredo Fire Department Paramedics had arrived and began working on Mrs. Gonzalez. As the tried to
stabilize Mrs. Gonzalez, a medic advised me that they; could not stabilize and that they needed to transport ASAP, and
that most likely Mrs. Gonzalez was going to have to get airlifted to San Antonio due to the severity of her injuries.

Next, I notified dispatch to get a hold on the CRASH team. Sgt Michael Raines called me and informed me that they
were sending someone, and that they were short handed. Thus, from patrol I summoned Officer J.E. Martinez (1303)
and M.A. Villarreal (1511) as they were both former traffic and CRASH team members to assist on this auto-ped
accident. Officer Marco Rodriguez and J.G> Pena responded to the auto-ped accident.

_ «was scanning the scene and observed the tire marks where the green Tahoe leaving the actual lane of travel and
jumping the curve. Furthermore, I observed the hood area of the green Tahoe with fresh damage. Consistent with what
a male witness stated at the scene. As I continued to walk the scan the scene i found some paint chips that appeared to
belong to the green Tahoe, just a few feet North of the accident scene. Placing the point of impact just north of from
where Mrs. Gonzalez landed,

_ The witness was secured and a statement was obtained from this maie witness. Also, A CSI was requested. CSI
Abrahm DeLa Garza responded and took photographs of the scene and the vehicle. ,

Meanwhile, I saw the subject Laflamme in the backseat of a unit. I observed his behavior from close by. Laflamme

was saying to the effect, “Oh st “Oh shit shit T [killed her.” " He continued saying things such asd 2{ didnt x Inean to to killer her."~;

Ch ‘Laflamme was sweating profusely’ and without reasony(He Had 1 what apptared-te be blood: shot eyes es Hele-also had Geffen)
mouth: and: hex continued: t0-lick-his tips:i im inrattempts ti to. o moisten his. lips He was acting really nerves antsy, he would
keep stroking his arms and tights. Then he would just stop his behavior and he would start it up again. He looked to be

under the influence of narcotics((LaF lamme did not smeil like alcohol! he in my personal experience looked to be high

 

 

 

 

 

under the influence of drugs. , OT

Investigator Signature:__

 

na-- 1
 

   
 
   

_ Notary’s Printed Name:

4 nase 4:20-cv- en pocument 1 Filed on 08/05/19 ICTESP Page 15 of 27

Exhibit "p"
CAUSE NO. 2013CRW160-D4

THE STATE OF TEXAS § | THE DISTRICT COURT

vs — § § ~~ 4067 JUDICIAL DISTRICT
1 § |

MICHAEL WILFRED LAFLAMME § WEBB COUNTY, TEXAS

BUSINESS RECORD AFFADAVIT
3

Before me, the undersigned authority, personally § appeared
Al Ima. E. Farrage. , who, being by me duly sworn, deposed as follows:

My name is AHA’ & EECRARA , I am of sound mind, capable of
making this affidavit, and personally acquainted with the facts herein stated:

I am the custodian of the records for the ENTRAVISION

‘COMMUNICATIONS CORPORTION, Laredo, TX, 222 Bob Bullock. Loop,

Laredo, TX 78043. Attached hereto is a disk containing records and/or a video
recording from the ENTRAVISION COMMUNICATIONS CORPORTION. This
said video recording was kept and made in the regular course of business of the
ENTRAVISION COMMUNCATIONS CORPORTION, and was made by an
employee or representative with knowledge of the act, event, condition recorded. The
recording was made at or near the time of event or conditions recorded. The recording
was prepared on a recording device capable of accurate recording, and the recording is an
accurate representation. of the scene on'the day of the incident that is the subject of the
abovementioned cause. Additionally, the recording equipment was kept in a secure
environment and the recording has not!been altered. The recording attached, hereto, is
the gNiginal or an exact duplicate of the original.

fiant

SWORN TO AND SUBSCRIBED befor meonthe 4 _ day of Ao
Vawaila | 5, a

Maal Public, State of Texas \\_ MARISELA SALINAS:

My Commission Expires
July 13, 2019

 

Marisela Salinas

My Commission Expires:
)
é
Case 4:20-cv-01817 Document 1 Filed on n 08/05/19 in TXSD Page 16 of 27

 

 

 

 

 

 

 

 

 

 
 

 

 

JUROR QUESTIONNAIRE PLEASE TYPE OR PRINT IN INK ONLY
R QUESTIONNAIRE” IS MANDATED BY GOVERNMENT CODE, SECTION 62.0132,
_ Your answers are CONFIDENTIAL and may te disclosed only to the judge, court garsonnel, fi fitigant and the p litigants afttomey.
Pa f a.) aya C Caren 6 ON
b wi 1G pee” 6)5167 [eewmenens |
m ig S Your Nema: . ODRIGUEZ 147562 q sae Marital aa
ay HemeAddress: 208 ASTURIASAVE R-SDECI?-408 Man!
4 LAREDO, TX 78046-8502 : Cowedowed «eo Evoreed
Of, ( at t Malin Address Number of Chiidran
Mm A ( oiferont from noms). 208 AshnaS Ranges of Age:
ano Pri ‘Altemate County of , From____ years to______yests
net SE GIS- TE re a eel Retidenea: wen

jae : i _

   
 
   
 

Ploasy eneck highest levo? of education
eamplaiod:

€1 Od nat racelve HS, Opiems

2-14 00

   

 

 

 

wh a AY : OHS. Diptoma
oe 0 GED
nus rf Sums ehael Tohanvigs —_ oanstan “Renita 2 yr colege
* | eratoyar TALLY) tog? VO ere cate
Have you evar served cn sehiljuy? OY OT | Have you avar eatvad on a eximinal uy CY GA! G Post Graduate
a i D Other,

ROVE? yay etate that yeu aro nota U.S,
proof of U.S. cittzenship to your caunty voter registrar, \

 
      

 

 

 

NET

 

 

THIS FORM MUST BE COMPLETED AND sagUaT wn YOU WHEN REPORTING FOR JURY DUTY.

sy,
as
#

Ms

KAWXKXX

Na “f

lou tha

vad

md

bo
Exhibit !"F.1"

i re ree ED

|
JUROR QUESTIONNAIRE. —_- PLEASE TYPE OR PRINT IN INK ONLY

THE FOLLOWING "JUROR QUESTIONNAIRE" 1S MANDATED BY GOVERNMENT CODE, SECTION 62,0132,
Your answers ara CONFIDENTIAL end may ba disclosed only to the Judge, court parsonnol, fligant and the Hugant's attomey.

 

 

 

 

 

 

 

 

 

 

Mate O Femeie remeron yer i’ Age: g 5 [Ostet 8 uy 4 oO [irene Gra

Your Nama: CARLOS _ABAN- Current Marital Sjatus

Hamaaddrass: 9405 SNOW FALLS OR 198238 Kengo Avantes
LAREDO, TX 76045-8269 | R-15DEC07-408 o a

Mailing Address Number of Chiteren__” 7

(aifarent from namie): ; Rares of ase s

Pris ; Fi '

or Maps Nemes. wed ene

of Lites Bue a OSD PED. |Riguinsiomatetot acest

 

 
 
   

 

O Did nol reesive H.S. Diploma
OS, Opioms
OG GED

 

yr Colfega
Guess © 4 yr College

GO Post Graduais

 

    
   

 

prsof of U.S. cturanship ta your:

ee vs. 6 Oe a
nae ou eve sre ofS PyYtn Have you ever served on 9 eviminal fury? © Y.EFN
| Gare par

 
  

ROTd: Of you stave drat you ero act a.S, cl
ity voter registrar,

O Other.

(AC

 

 

 
  
 

Dat
you will no longer be elgibis to vote a fallto gravide

 

 

THIS FORM MUST 8& COMPLETED AND SROUGHT WITH YOU WHEN REPORTING FOR JURY DUTY.
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD_ Page 17 of 27

Exhibit "F.1"

a=?
8
3
7
~f>

 

JUROR QUESTIONNAIRE

PLEASE TYPE OR PRINT IN INK ONLY

THE FOLLOWING "JUROR QUESTIONNAIRE" IS MANDATED BY GOVERNMENT CODE, SECTION 62.0132,
Your answers ara CONFIDENTIAL and may be disclosed only (o the judge, court personnel, litigant and the Higant’s attemay.

 

(Required by State Lew) .
iste fiFemale {oieg é

 

  

 

we Gf lei" 0(-06-S'4 [rimersenn

 

 

 

YourNeme: = ALFREDO M VIDAURRI 207280
Home Address: 945 CARROL DR

LAREDO, TX 78045-2043 R-15DEC07-408
Mailing Address

 

Current Marital Sta
Gi Single ied
Widowed a Divercea

Number of Children, Z '

 

Ranges of Age:

 

(i different from hema}

 

From_£9_yearo o_& yours

 

Ptesse check highest level of education
caomplated:

 

| C.Old. not racatve HS. Otpioma_
GH.S. Siptoma

 

OGEO

 

otyr College

C14 yr College

 

G Post Graduats

 

 

 

Pg gra
OTE: Hyou state that you are nota UY citizen, you will ao lenges be eligibia to vote if you fallta provide
proof of U.S, ciizenship to your ecunty voter registrar.

Other.

 

CT

 

THIS FORM MUST BE COMPLETED AND BROUGHT WITH YOU WHEN REPORTING FOR JURY DUTY.

 
wt

. JUROR QUESTIONNAIRE PLEASE TYPE OR PRINT IN INK ONLY
THE FOLLOWING “JUROR QUESTIONNAIRE" IS MANDATED BY GOVERNMENT CODE, SECTION 62.0132,

 

 

 

 

 

 

      

 

 

 

 

 

      

 

 

  

 

 

 

 

 

    

 

 

Your answers are CONF id may.be disclosed only to tha judge, court personnel, litigant and the litigant's attomey.
, 7 luFesquired by State Law) . Date of | * Jaro you aS. Catzen QY ON
uno fe 16 0 Male Female 7 Race wu ctz Sregaae Age A)9 _{eian: wt DAD —_|rmerserervotr dew
. louse Tot Lagi oe ‘ Current Marital Stajus
Your Name: \
Homa Address: 4928 YU ue MANR! 211003 B Single retad
LAREDO, TX 78045-8420 © ReIBDECO7408 fn widowed CO bivereed
Malling Address Number of Childran 3
NN fit citerent trem home: (278 Yukon Rangas of Age:
52 ° Primary . 635 710% attomat County of : From,_\\_years to Hay ears
oh & Phone: (ast) etiesso Phone: (os 4-40 42 Residence:
re You ni . Ploaes check highest level ef oducstion
itn rm BeProne: WXo= 93-S0S q femme
~ “A 7 - = How —_. G Did not racewe HS. Diptoma |
“ ‘ Long? A yo 4. OHS. Diploma
pouse’s Ay. QV Spouso’s oc
i Name: COMING Woon : Cccupation: Ly Ww
ate, s\ : y 2 yr Collage.
C Spouse's \ =<, = How |
ty id —Sz Employer HOS _L- Monaque . Long? “2-0 YS ~ 04 yr Collaga
Mae. p u ever served on a civil jury? OYRA| Have you ever sorved.on a criminal jury? OY ef N} @ Post Graduate
W AG tiatdciol 1 CERTIFY THAT ALL 4S ARE TRUE AND CORRECT. | — | Gone
Qe LE tf, i ’ / Please sign hare — vate_\t
KOTE: Hfyou stata that you are dota U.S. you will ao tongor be eligible to vote If ydu fail to provide
prot ht: cso to your gin wr egos LOE

 

 

 

 

THIS FORM MUST BE COMPLETED AND BROUGHT WITH YOU WHEN REPORTING FOR JURY DUTY.

Case 4:20-cv-01817 Document 1. Filed on 08/05/19 in TXSD Page 18 of 27

 
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD Page 19 of 27

RARKRKK

Exhibit "F.3"

ERE cee ee on oe on

~ - JUROR QUESTIONNAIRE PLEASE TYPE OR PRINT IN INK ONLY
THE FOLLOWING "JUROR QUESTIONNAIRE” IS MANDATED BY GOVERNMENT CODE, SECTION 62.0132.
ba disclosed only to the judge, cout personnel, iRigant and tha litigant’s attomey.

   
     

 

 

 

 

 

 

 

 

 

__Your answers ero.
62 (Required by Stata! f Date of 41 yous US. Cem AY ON!
Rin R ~ wee a ; Age: 5 1 Girth: -25-55 Oiecmaatena *bdow! |
. 7 Current Marital Status
. 141727 O Sinjzte 8 Manied
LAREDO, TX 78045-8389 R-ISDECOV-405 |G wowed CO DWoreed
Number of Ciitdren_“2
adore form home}: Renges of Age: «
Primary =. JAnemate County of Fram? 2searato_& Lyaars
Phone: 26 256% [Pacae: Residence:
Pleava check highest feval of education
complistati:
O Old not racarve H.S. Diploma

 

 

 

Spouse's Spouse's oOGED
Name: La — Rb. Vedvicue 2 Qceeupation: fA, O2yr °

 

 

 

 

Spouse's , Hew

Emsioyer: A roha ls tong? | ¥ U4 yrCotege
Have you evar served on Geil jury? CY IAN | Have you aver served on a eriminaijury? C2 Y LNG © Pos: Graduate
1 CERTIFY THAT ALL ; : i 6 Othar,

     
   

 

| NOTE: Hf yeu state that you erecot aU.S. ciizan, yo a garke disiba ta vole you tol provide

procf of U6. chizenship to your county voter registrar. ea .

THIS FORM MUST BE COMPLETED AND BROUGHT WITH YOU WHEN REPORTING FOR JURY DUTY.

 

 

 

——-__| 91H.9,Olpiome.. sf
 

ibit "F.4"

orp eC pay) Exht
Exhalied “EO

 

Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD_ Page 20 of 27

 

x
c

 

JUROR QUESTIONNAIRE

" PLEASE TYPE OR PRINT IN INK ONLY

THE FOLLOWING “JUROR QUESTIONNAIRE® [S MANDATED BY GOVERNMENT CODE, SECTION 62.0132.
Your answers are CONBIDERTTIT BTU RaY be disciosed only to the judge, court personnel, litigant end tha litigant's attomay.

 

 

 

 

 

 

 

cunt fas wien) 55 Emm telu\iauo [euninorne
Your Nang \ RMA LAURA DAVILA { 69228 Current Marital Status
Home Add 508 E MONTGOMERY ST 0 Single ‘Married
LAREDO, TX 78040-1433 R-ASDECO7-408 | sowed O Divorced
~ Number of Chitdren__©
fi dfrost fem home) Ranges of Age.
Primary ASle Alemata LOU From_____years to___years

Phone: 240 2H O_

 

Phone: 724-@ Lay

 

(wie) Residence: We 3B

 

 

 

 

 

 

-OGEO™

 

  

   

 

 

Your Work
Occupation: ow tA TO Phone:
Your How
Employer: CP A tong? V4 yts
88 ie _ Spause’s —_——
ama: “SOSS PANILA SR, Occupation: ReriRed
Employer: wif A, Long? [ i.
Have you aver served on a civil fury? “‘wra N | Have you aver served on a criminal jury? MY ON
I CERTIFY THAT ALLA RRECT. , .
Please sign here —. Date. sadaly $

 

  

 

NOTE! If you atate that you are nota U.S, citizen, you will no fonger be aligibte to vate \you fall to provida
proof of U.S, cllizenship to your county voter registrar.

Plaase check highest tevel af education
completed:
O Did not recelva H.S. Diploma

; 4.8. Diploma.

 

BL2 yr Collega

O04 yrCollage

O Post Graduate

O Other.

LA Ae

 

 

 

 

THIS FORM MUST BE COMPLETED AND BROUGHT WITH YOU WHEN REPORTING FOR JURY DUTY.
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD_ Page 21 of 27
Case 5:18-cv-00134 Document 3) Filed in TXSD on 09/11/18 Page 29 of 37

Rae Exhibit "c"

no. LOIS CRIS \wo-DY

THE STATE OF TEXAS
VS,
MICHAEL|WILFRED LAFLAMME
D. O. B: 05-13-70
, 386 S FM 649
HEBBRONVILLE, TX 7836}
Booking No. 201200005612
T RN No. 9127606503
INDICTMENT
' OPFENSE
INTOXICATED ASSAULT W/VEHICLE SBI F3
PENAL CODE: 49.07 CJIS CODE # 13990024
; ATTORNEY —
CARLOS QUESADA

NAMES OF WITNESSES:
GILBERTO BENAVIDEZ FERNANDO DE HOYOS ABRAHAM DELA GARZA JESUS
GONZALEZ JEMARTINEZ MARCO RODRIGUEZ CHARLIE ROSALES MARIO ALBERTO
VILLARREAL ANTHONY GOMEZ ARMANDO ELIZONDOJR. GJ PENA

D.O.0: 11-03-11 . D.A. FILE # 11 1-12-06073
D.0. A: 06-20-12 ; ASST. D.A. CARLOS QUESADA

|
A TRUE BILL: NW) fo
f
Forepersan of the Grad Jury
Presented in open Court by the Grand Jury, a Quonim thereof being present, and filed the Pr, of a, 5 a

 

 

 

 

 

 

 

 

 

2013.
Esther Degoll istrict Clerk, oy) District Court,
fan Per pabs _, Deputy
al Z..\
Vv jes
Amount of Bail, 5
THE SUATE OF TEXAS)

}
COUNTY OF WEa, }
istrict Court of Weob County, ‘Texas, do hereby certifj that the within and

oO

I, Esther Degollado, Clerk of the

 

foregoing is 2 true and correct copy of the original Bill of this indictmer , filed in said Courton ihe day of
A.D, 203, in Cause No. - Svcd The State of Texas VS.: MICHAEL WILFRED
LAFLAMME. 2
Given under my hand and seal ofsaid Court, at office in Laredo, Texas, this day of A.D, 2013,
THER D: LADO. Clerk
By - Deputy

 

 

58

 
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD Page 22 of 27
Case 5:18-cv-00134 Document 3, Filed in TXSD on 09/11/18 Page 30 of 37

Exhibit "eG"

In the Name and by the Authority of the State of Texas:

|
| .
THE GRAND JURORS, duly selected, organized, sworn and impaneled as such for

the County of Webb, State of Texas, dh the JANUARY-JUNE term, 2013, of the 114"
DISTRICT COURT sitting in for the “er District Court of said County upon their oaths
present in and to the said Court that on or about the 3rd day of November, A.D., 201]
and anterior to the presentment of thi indictment, in the County and State aforesaid,
MICHAEL WILFRED LAFLAMME, idid then and there operate A MOTOR VEHICLE
IN PUBLIC PLACE while intoxicated by reason of the introduction of ‘alcohol ‘into the
body, and did by reason of such intoxication cause serious bodily injury to another, namely,
EDNA GONZALEZ, by accident or mistake, to-wit: by DRIVING SAID MOTOR

VEHICLE INTO THE PERSON OF THE SAID INJORED PARTY.

Against the Peace and Dignity of the State.

 

AE TT

Foreperson of the Grand Jury

 

 

 

 

 

 
Case 4:20-cv- (01817 Document 1 Filed on 08/05/19 in TXSD_ Page 23 of 27

 

CAUSE NO. 2013CRM000160D4

THE STATE OF TEXAS ! § IN THE DISTRICT COURT
§
VS. | § 406™ JUDICIAL DISTRICT
§
MICHAEL WILFRED LAFLAMME § WEBB COUNTY, TEXAS
VERDICT OF THE JURY

We, the Jury, find the Defendant, MICHAEL WILFRED LAFLAMME,

“Guilty “of the offense of INTOXICATION ASSAULT,
“Guilty” or “Not Guilty” |

a FELONY 3 offense. |

 

ESTHER DEGOLLADO

      
 

CLERK OF THE DIST. COURTS
& COUNTY COURTS AT LAW
py of inBIN certify.
the day‘of , 20
- ESTHER DEGOLLADO
Ark of the District t Couns arre

Charge of the Court ~ 2013CRM00160D4
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD_ Page 24 of 27

| |
A
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

CASE NUMBER 4:19mc02331
In re: Michael Wildered LaFlamme

CP? LP LG? Lr Lr

CD Exhibit kept in Houston file room.

 

 

 

 

 

DOCUMENT IS:
‘a LOOSE IN FILE
IN VAULT SEALED

IN BROWN EXPANDABLE FOLDER

INSTRUMENT #

 
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD_ Page 25 of 27

Michael Wilfred LaFlanme
TDCJ No.02045009
A.M. Stringfellow Unit
1200 F.M. 655
Rosharon, Tx 7/583

United Stat
es Court
Southern District of Texas

Clerk . FILED July 31,2019
United States District Court AuG
C/O Stephen W. Smith 605 2019

Southern District Of Texas David
Bob Casey U.S. Courthouse " J. Bradley, Clerk of Cour
515 Rusk St., Rm.7720
Houston, Tx 77002

Re: Complaint/Supporting Documents Exhibit's/ Fed.R.Crim.P. Rule 3, Rule 4.1 :

Mr. David J. Bradley,

Enclosed herewith is a complaint made in accordance with Fed.R.Crim.P. Rule 3
and Rule 4.1. All supporting applicable dacuments, police reports, juror question-
naire cards, and indictment, guilty verdict proving it fact of the matter asserted
as alleged in said complaint.provided as Exhibit's.

Pursuant to Fed.R.Crim.P. Rule 4.1(a) In general. A magistrate judge may
consider information communicated by telephone or other reliable electronic means
when reviewing a complaint, or whether deciding to issue a warrant or summons.

Please forward this complaint to Magistrate judge Stephen W. Smith and he can
call the Stringfellow Unit Law Library @ (281)515-3413 and request to speak with
Michael Wilfred LaFlamme TDCJ No.02045009 (Complainant) to verify all information/
allegations addressed in complaint.

The alleged crime and defendants as named in said complaint reside in,: and the
crime(s) were committed,in Laredo Texas which falls within this courts Jurisdiction,
that being within the Souther District. I submitted a Fed. Writ 28 U.S.C. § 2254

" amongst other

in which I addressed "No Intoxication" and "Biased and Partial Jury'
viable grounds Civil Action No. 5:18-cv-00134 and: District judge, Marina Garcia
Marmolejo, denid my writ 2254 with prejudice, and denied all my motions as moot.
Thus, I am highly suspicious and fear that the rule of law has been completely
abandond by the legal professionals in Laredo.

therefore, I request my complaint be reviewed by this court.
Thank You

Sincerely,

Vyebal! HE. Morente

Michael Wilfred LaFlamme
TDCJ No.02045009
Case 4:20-cv-01817 Document 1 Filed on 08/05/19 in TXSD_ Page 26 of 27

eee
7 _~___,

7

!

Michael Wilfred
A.M. "Mac" Stri
1200 F.M. 655 |
Rosharon, Tx 77

 

 
  
  

—
Se i oo

 

 

 

  

 

    

   
  

BE A! Serr arsy — iis nasanas gpphancmmiaiatainien aera osaaaliee eo ot pee nett eee _ oe

[ro ° aS Se ge eee = fone Sere tne ey ee a Toctaee Hc ete em tein AUPSR ESTO os ee ee _ a.
f + ” pS ee Dt wt mo z 7. 1G f OPE Nan

“ om =< pe mre . . . - : oo * Ves 3

LaP Lamng#02045 009
‘ek Telia In w: .
gfe OM, Voit

 

    

n
b
F

pe

 

cv-01817, Document 1 Filed on 08/05/19 in TXSD Page 27 O

Case 4:20

. CLERK
United States Magistrate Judge
C/O Stephen W. Smith -
Southern District Of Texas
Bob Casey U.S. Courthouse
515 Rusk St. Rm. 5401 .

 

 

 
